                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

MARY KATHRYN ABEGG,                           )
    Plaintiff,                                )
                                              )
               v.                             )       CAUSE NO.: 2:18-CV-181-JEM
                                              )
ANDREW M. SAUL,                               )
Commissioner of the Social Security           )
Administration,                               )
      Defendant.                              )

                                    OPINION AND ORDER

       This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Mary Kathryn

Abegg on May 2, 2018, and Plaintiff’s Opening Brief [DE 15], filed September 27, 2018.

Plaintiff requests that the decision of the Administrative Law Judge be reversed and remanded

for further proceedings. On February 8, 2019, the Commissioner filed a response, and on

February 18, 2019, Plaintiff filed a reply.

I.     Background

       On March 25, 2014, Plaintiff filed an application for benefits alleging that she became

disabled on December 21, 2013. Plaintiff’s application was denied initially and upon

consideration. On February 3, 2017, Administrative Law Judge (“ALJ”) Kevin Plunkett held a

video hearing, at which Plaintiff, with an attorney, and a vocational expert (“VE”) testified. On

March 22, 2017, the ALJ issued a decision finding that Plaintiff was not disabled.

       The ALJ made the following findings under the required five-step analysis:

       1.      The claimant’s date last insured is June 30, 2018.

       2.      The claimant has not engaged in substantial gainful activity since
               December 21, 2013, the alleged onset date.

                                                  1
       3.      The claimant has the following severe impairments: degenerative disc
               disease, fibromyalgia, ulnar neuropathy, and mitral valve prolapse.

       4.      The claimant does not have an impairment or combination of impairments
               that meets or medically equals the severity of one of the listed
               impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

       5.      The claimant has the residual functional capacity (“RFC”) to perform
               sedentary work as defined in 20 C.F.R. § 404.1567(a) except the claimant
               can frequently feel with the right upper extremity and occasionally feel
               with the left upper extremity. In addition, the claimant is limited to no
               climbing of ladders, ropes, or scaffolds and occasional climbing of ramps
               and stairs, and occasional stooping, kneeling, crouching, or crawling.

       6.      The claimant is capable of performing past relevant work as an accounting
               clerk. This work does not require the performance of work-related
               activities precluded by the claimant’s residual functional capacity.

       7.      The claimant has not been under a disability, as defined in the Social
               Security Act, from December 21, 2013, through the date of this decision.

The Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision the final

decision of the Commissioner.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42

U.S.C. § 405(g).

II.    Standard of Review

       The Social Security Act authorizes judicial review of the final decision of the agency and

indicates that the Commissioner’s factual findings must be accepted as conclusive if supported

by substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will

reverse only if the findings are not supported by substantial evidence or if the ALJ has applied an

erroneous legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial

                                                2
evidence consists of “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel

v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)).

       A court reviews the entire administrative record but does not reconsider facts, re-weigh

the evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its

judgment for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford

v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999).

Thus, the question upon judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is not whether the claimant is, in fact, disabled, but

whether the ALJ “uses the correct legal standards and the decision is supported by substantial

evidence.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v.

Astrue, 627 F.3d 614, 618 (7th Cir. 2010); Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th

Cir. 2006); Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004)). “[I]f the Commissioner

commits an error of law,” the Court may reverse the decision “without regard to the volume of

evidence in support of the factual findings.” White v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999)

(citing Binion v. Chater, 108 F.3d 780, 782 (7th Cir. 1997)).

       At a minimum, an ALJ must articulate his or her analysis of the evidence in order to

allow the reviewing court to trace the path of her reasoning and to be assured that the ALJ

considered the important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002);

Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995). An ALJ must “‘build an accurate and logical

bridge from the evidence to [the] conclusion’ so that, as a reviewing court, we may assess the

validity of the agency’s final decision and afford [a claimant] meaningful review.” Giles v.

Astrue, 483 F.3d 483, 487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also O’Connor-
                                                   3
Spinner, 627 F.3d at 618 (“An ALJ need not specifically address every piece of evidence, but

must provide a ‘logical bridge’ between the evidence and his conclusions.”); Zurawski v. Halter,

245 F.3d 881, 889 (7th Cir. 2001) (“[T]he ALJ’s analysis must provide some glimpse into the

reasoning behind [the] decision to deny benefits.”).

III.   Analysis

       Plaintiff argues that the ALJ erred in making the RFC determination, erred in reviewing

Plaintiff’s past relevant work, and erred in evaluating Plaintiff’s subjective symptoms.

       Plaintiff first argues that the ALJ improperly failed to include handling limitations in the

RFC. First, Plaintiff argues that the ALJ mischaracterized the findings of consultative examiner

Dr. R. Jao. In 2014, Dr. Jao found that Plaintiff’s muscle strength was 5/5 in all major muscle

groups, and characterized Plaintiff’s grip strength as “normal.” AR 361-62. Nonetheless, Dr.

Jao’s report noted that Plaintiff’s grip strength was measured with a dynamometer at 16.3 kg

(35.9 lbs) of force in the right hand and 9 kg (19.8 lbs) of force in the left hand, well below

average. See Herrmann v. Colvin, 772 F.3d 1110, 1112 (7th Cir. 2014) (citing Virgil Mathiowetz

et al., “Grip and Pinch Strength: Normative Data for Adults,” 66 Archives of Physical Medicine

and Rehabilitation, 69, 71 (1985), www.fcesoftware.com/images/5_Grip_and_Pinch_Norms.pdf

(visited March 14, 2019) (study documenting an average grip strength for women aged 60-64 of

55.1 pounds with the right hand with a standard deviation of 10.1 pounds, and 45.7 pounds with

the left hand with a standard deviation of 10.1 pounds)); see also James R. Roush et al.

“Normative Grip Strength Values in Males and Females, ages 50 to 89 years old,” Internet

Journal of Allied Health Science and Practice, Vol. 16-1 at 7 (2018) (finding for women aged

60-64 an average of 56.38 pounds with a standard deviation of 13.41 with the right hand, 50.82

pounds with a standard deviation of 12.23 with the left hand); Johanne Desrosiers et al.,
                                                 4
“Normative Data for Grip Strength of Elderly Men and Women,” 49 American Journal of

Occupational Therapy 637, 640 (1995) (finding for women aged 60-69 an average of 25.3 kg

(55.78 lbs) with the right hand, with a standard deviation of 4.8 kg (10.58 lbs); 23.6 kg (52.02

lbs) with the left hand, with a standard deviation of 4.7 kg (10.36 lbs)). The ALJ discussed the

aspects of Dr. Jao’s report that suggested against disability, but did not discuss Plaintiff’s

dynamometer results. While the ALJ was not required to find that Plaintiff had decreased grip

strength on the basis of the medical tests, he was required to consider the tests, and it is not clear

that he did so. Scrogham v. Colvin, 765 F.3d 685, 698 (7th Cir. 2014) (finding that ALJ erred by

“ignor[ing] . . . evidence that undermined her conclusion”); see also Denton v. Astrue, 596 F.3d

419, 425 (7th Cir. 2010) (reminding that an ALJ must “consider all relevant medical evidence

and cannot simply cherry-pick facts that support a finding of non-disability while ignoring

evidence that points to a disability finding”).

       Further, Plaintiff argues that the medical record contains evidence of continued hand

problems that the ALJ did not submit to medical opinion. The ALJ relied on the opinions of two

state agency doctors, issued in May and September of 2014, but a nerve conduction study done

in September of 2016 showed left ulnar mononeuropathy, right radiculopathy, and a decrease of

the left first dorsal interosseous amplitudes. AR 412. The nerve conduction study also showed a

decrease in recruitment and chronic neurogenic units in the muscles. Id. Additional records from

2016 note numbness in her hand. See AR 488, 532. The ALJ added limitations on Plaintiff’s

“ability to feel” based on the evidence of Plaintiff’s ulnar neuropathy, and concluded that

Plaintiff could “frequently feel with the right upper extremity and occasionally feel with the

upper right extremity,” but did not include any limitations on Plaintiff’s gripping or handling.

The ALJ should have solicited a medical opinion to determine the impact of the newer findings
                                                  5
on Plaintiff’s handling. See Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016) (“ALJs are

required to rely on expert opinions instead of determining the significance of particular medical

findings themselves”); see also Myles v. Astrue, 582 F.3d 672, 677-78 (7th Cir. 2009) (warning

that an ALJ may not “play[] doctor and reach[] his own independent medical conclusion”).

       Plaintiff also argues that the ALJ mischaracterized the effectiveness of her treatments.

Plaintiff received physical therapy, injections, and medications, among other treatments for her

ailments. Listing several of Plaintiff’s injections, the ALJ stated that Plaintiff “reported 80

percent pain relief with injections.” Overall, the ALJ concluded that Plaintiff’s “significant

improvement” with pain management and physical therapy “detract[ed]” from the consistency of

the allegations concerning the severity of her symptoms, and the treatment history “fails to

demonstrate a condition of the degree of severity alleged.”

       In assessing a claimant’s substantive complaints, the ALJ must “evaluate whether [those]

statements are consistent with objective medical evidence and the other evidence,” and “explain”

which symptoms were found to be consistent or inconsistent with the evidence. SSR 16-3p, 2016

WL 1119029 (Mar. 16, 2016), at *6, *8; see also Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.

2001) (remanding where ALJ failed to “explain[] the inconsistencies” between a claimant’s

activities of daily living, his complaints of pain, and the medical evidence) (citing Clifford, 227

F.3d at 870-72).

       The ALJ’s analysis of the injections was superficial. The record indicates injections

beginning in 2012, with varying success. Plaintiff’s Botox injections to treat cervical dystonia

were reported in 2012 to be “effective.” In September 2014, Plaintiff received an epidural steroid

injection and subsequently reported “80% relief of her pain for over six weeks.” In January

2016, she “present[ed] for a second set in the hopes for prolonged pain relief.” In April 2016, she
                                                6
received a radiofrequency ablation, and the doctor’s report noted that after undergoing the same

procedure in 2014 “she reported over 80% relief of her pain for 18 months” but “[h]er pain

returned without any inciting event.” In September 2016, Plaintiff received a lumbar injection

and reported “5-6 hours of about 75% pain relief.” The record suggests that by 2016, the pain for

which Plaintiff sought injections had essentially returned, and Plaintiff was no longer

experiencing “significant improvement.” The ALJ failed to adequately explain his conclusion

that Plaintiff’s temporary improvement “detract[ed]” from the consistentcy of the allegations

concerning the severity of her symptoms.” See O’Connor-Spinner, 627 F.3d at 618 (an ALJ

“must provide a ‘logical bridge’ between the evidence and his conclusions”); see also Scott, 647

F.3d at 740 (“There can be a great distance between a patient who responds to treatment and one

who is able to enter the workforce.”).

       Plaintiff requests reversal with remand for an award of benefits. An award of benefits is

appropriate only if all factual issues have been resolved and the record supports a finding of

disability. Briscoe, 425 F.3d at 356. In this case, the ALJ erred in mischaracterizing evidence

with regards to the RFC and Plaintiff’s subjective symptoms, but it is not clear what effect this

would have on the decision. Although the ALJ’s analysis was inadequate, remand for benefits is

not appropriate here. See Allord v. Astrue, 631 F.3d 411, 417 (7th Cir. 2011) (affirming reversal

for re-hearing, rather than an award of benefits, where “contradictory inferences could be drawn

from the physicians’ testimony”); Campbell v. Shalala, 988 F.2d 741, 744 (7th Cir. 1993 (“the

record is not so clear that we can award or deny benefits on appeal”).

       The ALJ erred in his evaluation of multiple pieces of evidence in the record, creating

problems in both the RFC analysis and the subjective symptom determination. This case is being

remanded for the ALJ to conduct a thorough analysis of the medical evidence. As for the
                                                7
remaining arguments, the Court expresses no opinion about the previous ALJ decision nor the

decision to be made on remand. However, the Court encourages the ALJ to build a logical bridge

between the evidence in the record and the ultimate conclusions, whatever those might be. See

Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009) (“On remand, the ALJ should consider all of

the evidence in the record, and, if necessary, give the parties the opportunity to expand the

record so that he may build a ‘logical bridge’ between the evidence and his conclusion.”).

       SO ORDERED this 30th day of July, 2019.

                                             s/ John E. Martin
                                             MAGISTRATE JUDGE JOHN E. MARTIN
                                             UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                                8
